Dismissed and Memorandum Opinion filed May 1, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00127-CV
                                    ____________

                               IVERY MYERS, Appellant

                                             V.

                            HILDA BROUSSARD, Appellee


                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-77055


                      MEMORANDUM                      OPINION

       According to information provided to this court, this appeal is from a protective
order signed February 1, 2012. No clerk’s record has been filed. The clerk responsible
for preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.

       On April 6, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2